     Case 3:19-cv-00232-MMD-WGC Document 24 Filed 07/01/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     UBALDO URBINA-MALDANADO,                           Case No. 3:19-cv-00232-MMD-WGC

7                                   Petitioner,                         ORDER
             v.
8

9     RENEE BAKER, et al.,

10                              Respondents.

11

12          Respondents have filed an unopposed motion for enlargement of time to file index

13   and exhibits in support of the motion to dismiss the second amended § 2254 petition

14   (second request) (ECF No. 23). The Court finds good cause to grant Respondents' motion.

15          It is therefore ordered that Respondents' unopposed motion for enlargement of time

16   to file index and exhibits in support of the motion to dismiss the second amended § 2254

17   petition (second request) (ECF No. 23) is granted. Respondents will have up to and

18   including July 7, 2020, to file and serve the index of exhibits and exhibits in support of their

19   motion to dismiss (ECF No. 22).

20          It is further ordered that the time for Petitioner to respond to the motion to dismiss

21   (ECF No. 22) will run from the date of filing and service of the index of exhibits and exhibits

22   in support of the motion to dismiss.

23          DATED THIS 1st day of July 2020.

24

25
                                                  MIRANDA M. DU
26                                                CHIEF UNITED STATES DISTRICT JUDGE

27

28
